 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                            SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     BEN ANDERSON, as next friend                        Case No.: 19cv599-WQH-BLM
11   and on behalf of, father; EVE
12   LOVE ANDERSON, mother;                              ORDER
     M.L. ANDERSON, kid,
13
                                      Petitioners,
14
     v.
15
     SUPERIOR COURT OF
16   CALIFORNIA, County of
17   Humboldt,
                                     Respondent.
18
     HAYES, Judge:
19
           On April 1, 2019, Petitioners Ben Anderson, Eve Love Anderson, and M.L.
20
     Anderson filed a petition for writ of habeas corpus (ECF No. 1), and a motion to appoint
21
     counsel (ECF No. 2). Petitioners bring claims against Respondent Superior Court of
22
     California based on child custody and related proceedings before the Superior Court in
23
     Humboldt County. Petitioners claim violations of the Fifth and Fourteenth Amendments
24
     on the grounds that that their child suffered an adverse reaction to medication while in the
25
     custody of state child protective services. Petitioners request their child be released into
26
     their custody and an investigation of their child’s injuries. Petitioners request appointment
27
     of an attorney to represent that family, stating that they “have not found the right one,”
28

                                                     1
                                                                                  19cv599-WQH-BLM
 1   despite numerous attempts to retain attorneys in California, Arizona, and Ohio. (ECF No.
 2   2).
 3         As a general matter, “[d]istrict [c]ourts are limited to granting habeas relief ‘within
 4   their respective jurisdictions.’” Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004) (quoting 28
 5   U.S.C. § 2241(a)). A federal court issuing a writ of habeas corpus must have personal
 6   jurisdiction over the custodian, see Braden v. 30th Judicial Circuit Court, 410 U.S. 484,
 7   495 (1973), which is often referred to as the “local custodian rule.”             Without such
 8   jurisdiction, the court has no authority to direct the actions of the restraining authority.
 9   Malone v. Calderon, 165 F.3d 1234, 1237 (9th Cir. 1999) (holding that a California district
10   court did not have jurisdiction over a habeas action related to a prisoner confined in
11   Missouri). The court has personal jurisdiction over the custodian if the court can reach the
12   custodian by service of process. Braden, 410 U.S. at 495. Where a petitioner names a
13   respondent who is outside the district court’s territorial limits, the court lacks personal
14   jurisdiction to consider the petition. See Malone, 165 F. 3d at 1237. Even if there is
15   personal jurisdiction, however, the preferable forum for a § 2241 habeas petition is the
16   district of confinement. See McCoy v. United States Bd. of Parole, 537 F.2d 962, 966 (8th
17   Cir. 1976); see also Dunne v. Henman, 875 F.2d 244, 249–50 (9th Cir. 1989) (suggesting
18   that even where the district court has personal jurisdiction over the custodian, the preferred
19   forum for a § 2241 petition is the district where the petitioner is confined).
20         In this case, the Respondent is in Humboldt County, California, which is outside the
21   territorial limits of this district.   The Petition contains no facts demonstrating that
22   Petitioners seek release from a confinement by a custodian with personal jurisdiction in
23   this Court. The Court finds that the Petition must be dismissed.
24         The Clerk is directed to close the case.
25         IT IS SO ORDERED.
26    Dated: April 10, 2019
27
28

                                                   2
                                                                                      19cv599-WQH-BLM
